Title: To George Washington from Colonel Joseph Phillips, 12 October 1776
From: Phillips, Joseph
To: Washington, George



[c.12 October 1776]

The Address of Joseph Phillips, Colonel of a Battalion of Jersey Levies, Sheweth: That your Excellency’s adressor, hath viewed with infinite regret, the Enemies Ships of War passing

by us up the North River, opposite Mount Washington, with impunity: owing in a great measure, he humbly conceives, to the bad Construction of some of our Batteries, & the want of others in more suitable places: To remedy which, he begs leave to propose, that he (with the fatigue Men of Genl Heard’s Brigade if your Excellency pleases) will finish the Battery on the Rocks near the River side, which he began in July last; & will also construct & compleat another small one for four Guns, a little above, nearer Mount Washington, that will rake or scour the River side both up & down; the Embrasures of which, made so, that a piece of Ordnance may either be elevated or Depressed, as occasion may require. Your Excellency’s Addressor, with very great deference, is Confident that Cannon planted & properly Mann’d at the proposed Batteries, will annoy the Enemies Shipping abundantly more than those at any other place or places contiguous to our Vesseaux De Frize.
Your Addressor begs leave to mention that he hath some little experience in the Engineers Branch that he acquired in the course of Five Years that he served His Britanic Majesty last War, tho’ not immediately employed as an Engineer, yet under the special instruction & direction of Capt. Harry Gordon on the Ohio, & Col. Patrick Mackellar &c. in the West Indies, having served with them at the Seiges of Martinico & Havannah. He hath no sinister, or Ostentatious motive that influences him, his only ambition is to contribute his Mite, to the service of his Native Country, and merit your Excellency’s approbation—for whom he possesses the most profound regard & Esteem And is His most Obedt humble Servt

Jos. Phillips

